1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                         ***
      BALUMA, S.A. d/b/a ENJOY PUNTA DEL
4     ESTE & CASINO,
5                          Plaintiff,                       2:20-cv-01547-GMN-VCF
                                                            ORDER
6     vs.
      JOSEPH HUANG,
7
                           Defendant.
8
            Before the Court is Baluma, S.A. d/b/a Enjoy Punta Del Este & Casino v. Joseph Huang, case
9
     number 2:20-cv-1547-GMN-VCF.
10
            The court has obtained a Zoom account to conduct the settlement conference on May 26, 2021.
11
     No video links are needed from the parties.
12
            Accordingly,
13
            IT   IS   HEREBY        ORDERED        that   counsel/the   parties   must   email   chambers   at
14
     VCF_Chambers@nvd.uscourts.gov, with all email address(es) to be used for the video conference hearing
15
     by noon, May 21, 2021.
16

17
            DATED this 6th day of May, 2021.
18
                                                                  _________________________
19                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
